Citation Nr: 0912669	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-35 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
September 1969.  He died in May 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The appellant presented testimony at a hearing before a 
Decision Review Officer of the RO in July 2005 and at a 
Travel Board hearing chaired by the undersigned Veterans Law 
Judge in February 2009.  A transcript of each hearing is 
associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran died in May 2003 due to lung cancer.

2.  During the Veteran's lifetime, service connection was not 
established for any disability.

3.  The Veteran did not have active service in the Republic 
of Vietnam.

4.  Lung cancer was not present in service or shown until 
many years thereafter, and it is not etiologically related to 
service.

CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the Veteran's death.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the disability rating and effective date elements 
of a service connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, by a 
letter mailed in May 2004.  Although this letter was sent 
after the initial adjudication of the claim and the appellant 
has not been provided notice with respect to the effective-
date element of the claim, the Board finds that there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the appellant's claim.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  In 
addition, as explained below, the Board has determined that 
service connection is not warranted for the cause of the 
Veteran's death.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
that element of the claim is no more than harmless error.

The Board also notes that service treatment and personnel 
records have been obtained.  In addition, pertinent VA and 
private medical records, the Veteran's death certificate, and 
a medical opinion from the Veteran's private physician are of 
record.  Neither the appellant nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the appellant.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection for the cause of the Veteran's death is 
warranted if a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a veteran served for at least 90 days during a period 
of war and manifests a malignant to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f).  
When such a veteran develops a disease, such as lung cancer, 
listed in 38 C.F.R. § 3.309(e), to a degree of 10 percent or 
more following his service in the Republic of Vietnam, the 
disease shall be presumed to be service connected.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's death certificate indicates that he died in May 
2003.  The immediate cause of death was lung cancer.  No 
other disorder was certified as an immediate or contributory 
cause of death.  The death certificate also indicates that 
the approximate interval between the onset of lung cancer and 
death was two years.  At the time of his death, the Veteran 
was not service connected for any disability.

The record reflects and the appellant does not dispute that 
the Veteran did not develop lung cancer in service or until 
many years thereafter.  It is the appellant's contention  
that the Veteran had active service in the Republic of 
Vietnam at a time between October 1965 and September 1969, 
and thus should be presumed to have been exposed to an 
herbicide agent that caused his lung cancer.

The Veteran's service personnel records do not indicate 
service in the Republic of Vietnam or that the Veteran was 
awarded a decoration, medal, badge, commendation, citation, 
or campaign ribbon indicating service in the Republic of 
Vietnam.  The Veteran's service personnel records indicate 
that he served in the Air Force as an aircraft mechanic.  
From October 1965 until September 1969, the Veteran served in 
Texas, California, Hawaii, and Colorado.  Also, Performance 
Reports dated from October 1965 to September 1966, October 
1966 to August 1967, August 1967 to April 1968, April 1968 to 
September 1968, and September 1968 to January 1969, do not 
indicate any service in the Republic of Vietnam.  The record 
contains a Temporary Duty (TDY) assignment order, effective 
on or about November 22, 1968, which was noted to be in 
support of a classified project, where the Veteran was to 
travel for a period of approximately six days from Hawaii to 
Wake Island, Okinawa, Japan and Midway Islands, and return to 
Hawaii.  It was noted that variations were authorized. 

Service treatment records do not reflect complaints of or 
treatment for any gunshot wound.  On August 1969 separation 
examination, no gunshot injury was noted.  The Veteran was 
noted to have had a one-quarter inch scar on his right cheek.  
In his August 1969 Report of Medical History, the only in-
service injury reported by the Veteran was a motorcycle 
accident occurring in April 1967, which was noted to have 
resulted in abrasions, and to have been treated and resolved.  
Moreover, service treatment records do not indicate any 
treatment in the Republic of Vietnam.

Private treatment records dated in August 2001 and August 
2002 indicate that the Veteran reported a history of 
sustaining a gunshot injury in Vietnam.  June 2002 private 
treatment notes indicate that the Veteran reported being a 
transient soldier in Vietnam who bagged dead bodies, and that 
he had lost his best friend there.  He also reported having 
nightmares about his experience Vietnam, hand to hand combat, 
and his wife being with him in Vietnam.  It was noted that 
the Veteran's wife recollected all of his dreams, but that 
the Veteran did not remember any, and that the Veteran said 
he had only recently been able to speak about the war and was 
unsure why.  The Veteran also stated that he had come to 
peace with what had happened Vietnam. 

The appellant submitted a medical opinion from Dr. G., dated 
in April 2004, indicating that Dr. G. treated the Veteran for 
his lung cancer.  Dr. G. stated that in review of the 
Veteran's service medical records, it was clear to Dr. G. 
that the Veteran's exposure to Agent Orange more likely than 
not was related to his malignancy.

At her July 2005 RO hearing, the appellant testified that the 
Veteran had told her that he served in Vietnam, and that he 
had sustained a gunshot wound to his upper right thigh.  She 
also testified that he had told her that he was not stationed 
in Vietnam, but that he flew in on a regular basis to bring 
back bodies of soldiers.  She furthermore testified that the 
Veteran had told her that he was involved in combat with the 
enemy in Vietnam, and that he had briefly been captured by 
the enemy.

At her February 2009 Board hearing, the appellant testified 
that the Veteran had told her that he had been on temporary 
duty in Vietnam, and that he had flown into Vietnam to drop 
off supplies and take back dead bodies.  She also testified 
that the Veteran had described at least two instances of 
hand-to-hand combat in which he had been involved when he was 
in Vietnam, and that he had killed enemy soldiers in Vietnam.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the appellant's claim of 
service connection for the cause of the Veteran's death. 

The preponderance of the evidence establishes that the 
Veteran had no service in the Republic of Vietnam.  The 
Veteran's service records indicate that from the Veteran's 
entrance into service in October 1965 until the Veteran's 
separation from service in September 1969, he was stationed 
in Texas, California, Hawaii, and Colorado.  The Board notes 
the record of TDY assignment, effective on or about November 
22, 1968, which was noted to be in support of a classified 
project, where the Veteran was to travel for a period of 
approximately six days from Hawaii to Wake Island, Okinawa, 
Japan and Midway Islands and return to Hawaii, with 
variations authorized.  However, neither the TDY orders nor 
any other service record suggests that the Veteran had any 
temporary duty in Vietnam.  In this regard, the Board notes 
that there is no decoration, medal, badge, commendation, 
citation, campaign ribbon, or other such evidence indicating 
possible service in the Republic of Vietnam.

The Board acknowledges the Veteran's statements noted in 
private treatment records dated in August 2001, August 2002, 
and June 2002, which indicate that the Veteran reported being 
a transient soldier in Vietnam, having a gunshot injury in 
Vietnam, handling dead bodies in Vietnam, engaging in combat, 
and having nightmares about Vietnam.  However, such 
statements were made more than 30 years after the Veteran's 
period of service.  The Board has not found these statements 
to be credible.  The Veteran served in the Air Force.  He was 
not a transient soldier at any time during service.  The 
contentions concerning the Veteran's service in Vietnam are 
in direct conflict with the service records indicating that 
the Veteran did not serve in Vietnam.  In addition, the 
service treatment records, including the August 1969 
separation examination report and August 1969 Report of 
Medical History, do not reflect complaints of any gunshot 
wound; the only in-service injury reported by the Veteran on 
separation examination was a motorcycle accident occurring in 
April 1967, which was noted to have resulted in abrasions. 

The Board also acknowledges the April 2004 opinion of Dr. G. 
that the Veteran's exposure to Agent Orange more likely than 
not was related to his malignancy.  However, the evidence of 
record does not reflect that the Veteran was exposed to Agent 
Orange in service.  Thus, the Board finds the opinion of Dr. 
G. to be of limited probative value, as its factual basis is 
not correct. 

Finally, the Board acknowledges the appellant's contentions 
and testimony that the Veteran told her about his service in 
Vietnam.  The Board does not question the appellant's 
credibility.  However, the appellant has no personal 
knowledge concerning whether the Veteran served in Vietnam.  
As explained above, the Board has not found the history 
provided by the Veteran of service in the Republic of Vietnam 
to be credible.  Accordingly, the Board must conclude that 
the preponderance of the evidence is against this claim.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


